Citation Nr: 0216346	
Decision Date: 11/14/02    Archive Date: 11/25/02

DOCKET NO.  02-00 011A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating higher than 60 percent for the 
service-connected residuals of prostate cancer.



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 



INTRODUCTION

The veteran had active service from November 1969 to August 
1974, with 13 years prior active duty service.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2001 decision of the RO.

In his notice of disagreement submitted in April 2001, the 
veteran also contended that he is unable to maintain gainful 
employment as a result of his service-connected disabilities, 
again raising the issue of a total disability rating based on 
individual unemployability (TDIU).  As that issue has not 
been fully developed for appellate review, it is referred to 
the RO for such further development as may be necessary.



FINDINGS OF FACT

1.  The service-connected residuals of prostate cancer are 
manifested by status-post radical prostatectomy with urinary 
incontinence requiring the wearing of absorbent materials 
that must be changed more than 4 times daily; evidence of a 
local recurrence or metastasis of a malignant neoplasm is not 
shown.

2.  This case does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards for rating the veteran's 
service-connected residuals of prostate cancer.  There is no 
showing that the disability has resulted in an unusual 
disability picture with marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation) 
or frequent periods of hospitalization.



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
60 percent for the service-connected residuals of prostate 
cancer manifested by a voiding dysfunction are not met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.7, 4.115a, b including Diagnostic Code 7528 
(2002).

2.  The requirements are not met for referral of the claim 
for a higher evaluation for the service-connected residuals 
of prostate cancer to the Director of VA's Compensation and 
Pension Service for extra-schedular consideration.  38 C.F.R. 
§ 3.321(b)(1) (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claim on appeal at this time, as all notification and 
development action needed to render a fair decision on the 
claim on appeal has, to the extent possible, been 
accomplished.

Through the January 2001 rating decision and August 2001 
statement of the case, the veteran and his representative 
have been notified of the law and regulations governing 
entitlement to the benefit he seeks, the evidence which would 
substantiate his claim, and the evidence which has been 
considered in connection with his appeal.  Thus, the Board 
finds that the veteran has received sufficient notice of the 
information and evidence needed to support his claim, and 
provided ample opportunity to submit information and 
evidence.  Moreover, as there is no indication that there is 
any existing, potentially relevant evidence to obtain, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA, is not here at issue.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  The RO has arranged for 
the veteran to undergo a VA examination in connection with 
the claim.  The Board notes that neither the veteran nor his 
representative has identified any existing pertinent evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of the claims 
at this juncture, without first remanding to the RO for 
explicit VCAA consideration, or for an additional 
notification and/or development action .  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

I.  Factual Background

Non-VA medical records show that the veteran was diagnosed 
with prostate carcinoma in 1997 and underwent a radical 
prostatectomy and related procedures in October 1997.

In an August 2000 rating decision, the RO granted service 
connection for residuals of prostate cancer and assigned a 
zero percent rating pending a medical evaluation of 
residuals.  By that same decision, the RO granted service 
connection for impotence and determined that the veteran was 
entitled to special monthly compensation based on anatomical 
loss of a creative organ.  

The veteran underwent a VA contract examination in November 
2000.  His medical history reveals that the veteran underwent 
surgery in 1997; since then, he had not required further 
treatment such as chemotherapy or radiation therapy.  The 
veteran took no current medications, and he had no history of 
urinary tract infections.

The veteran reported his average urination as approximately 
10 times per day with urinary urgency "very quickly."  The 
interval between urination was 2 to 3 hours, and the veteran 
was up 2 or 3 times during the night.  He occasionally had 
accidents of urinary leakage or incontinence, and he required 
approximately 3 to 6 absorbent pads per day.  The veteran did 
not experience pain with urination; he did notice problems 
starting urination, and his urinary flow was weak.

Diagnostic testing revealed a prostate-specific antigen of 
less than 0.1 nanogram/milliliter.  The diagnosis was that of 
status-post radical prostatectomy for prostate cancer with 
residuals of urinary incontinence and erectile dysfunction.  
The examiner commented that the veteran was treated for a 
malignant disease with residuals of radical prostatectomy, 
including incontinence and impotency.

In the January 2001 rating decision presently on appeal, the 
RO increased the evaluation for the service-connected 
residuals of prostate cancer from zero percent to 60 percent, 
effective from the date of claim in April 2000.

II.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  

Although the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. § 4.41 (2002), where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Diseases of the genitourinary system generally result in 
disabilities related to renal or voiding dysfunctions, 
infections, or a combination of these. The rating schedule 
provides descriptions of various levels of disability in each 
of these symptom areas. If the diagnostic code refers to 
these specific areas of dysfunction, only the predominant 
area of dysfunction shall be considered for rating purposes.  
38 C.F.R. § 4.115a.

A review of the record shows that service connection has been 
granted for residuals of prostate cancer, and that a 60 
percent rating has been was assigned under Diagnostic Code 
7528, for malignant neoplasms of the genitourinary system.

Under Diagnostic Code 7528, if there has been no local 
reoccurrence or metastasis, residuals of malignant neoplasms 
of the genitourinary system are to be rated as voiding 
dysfunction or renal dysfunction, whichever is predominant.  
Only the predominant area of dysfunction is to be considered 
for rating purposes to avoid violating the rule against the 
pyramiding of disabilities.  38 C.F.R. §§ 4.14, 4.115a.  
Likewise, under Diagnostic Code 7527, postoperative residuals 
of prostate gland injuries are to be rated either on the 
basis of voiding dysfunction or a urinary tract infection, 
whichever is predominant.  

The evidence shows that the veteran neither manifests urinary 
tract infections nor a renal dysfunction.  Thus, the 
disability will be evaluated as a voiding dysfunction.

Voiding dysfunction is to be evaluated as urine leakage, 
frequency of urination, or obstructed voiding.

For urinary leakage or incontinence, the rating schedule 
provides a 60 percent rating for disability requiring the use 
of an appliance or the wearing of absorbent materials which 
must be changed more than four times per day.  38 C.F.R. § 
4.115a.  This is the maximum rating for any voiding 
dysfunction.

For urinary frequency, a maximum 40 percent rating applies 
for a daytime voiding interval of less than one hour, or 
awakening to void five or more times per night.  38 C.F.R. § 
4.115a.

For obstructed voiding, a maximum rating of 30 percent 
applies if the veteran has urinary retention requiring 
intermittent or continuous catheterization. 38 C.F.R. 
§ 4.115a.

In this case, the evidence shows that the veteran's residuals 
of prostate cancer include status-post radical prostatectomy, 
urinary incontinence, and erectile dysfunction.  There is 
also subjective evidence that the veteran uses approximately 
3 to 6 absorbent pads per day for urinary leakage or 
incontinence.

The veteran asserts that he should be awarded a higher 
evaluation because the service-connected disability is a 
hardship affecting every aspect of his life-e.g., frequent 
restroom breaks both at work and at night, and an 
embarrassment at times when he does not make it to the 
restroom.

The Board notes that the current 60 percent evaluation is the 
maximum rating under Diagnostic Code 7528 for symptomatology 
of a voiding dysfunction.  That evaluation contemplates use 
of an appliance or several changes daily of absorbent 
materials.

There is no evidence to suggest local recurrence or 
metastasis of malignant neoplasms of the veteran's 
genitourinary system to support the assignment of an 
evaluation in excess of 60 percent under the provisions of 
Diagnostic Code 7528.  The overall disability picture is 
comparable to urinary leakage or incontinence symptomatology 
requiring the use of 4 or more absorbent materials per day, 
and there is no question as to which rating should apply.  
38 C.F.R. § 4.7.

The Board has considered all other applicable provisions of 
38 C.F.R. Parts 3 and 4, whether or not they have been raised 
by the veteran, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  After a careful review of the available 
diagnostic codes and the medical evidence of record, the 
Board finds that diagnostic codes other than 7528 do not 
provide a basis to assign an increased evaluation for the 
service-connected residuals of prostate cancer.

Moreover, there is no evidence in the record that the 
service-connected residuals of prostate cancer present 
exceptional or unusual circumstances to warrant referral of 
the case to the RO to consider the assignment of a rating on 
an extraschedular basis.  38 C.F.R. § 3.321(b)(1).  Other 
than being an inconvenience and a discomfort, the evidence 
does not show marked interference with employment (i.e., 
beyond that contemplated in the assigned evaluation) or need 
for hospitalization due to the residuals of prostate cancer.

The Board notes that the issue of entitlement to a TDIU has 
been raised.  However, this issue involves criteria distinct 
from that for an increased schedular, or extraschedular 
evaluation.  Bowling v. Principi, 15 Vet. App. 1, (2001).  

In this regard the evidence is not in equipoise, but is 
against a higher rating.  Thus the benefit of the doubt 
cannot be applied.  38 U.S.C.A. § 5107.



ORDER

An increased rating for the service-connected residuals of 
prostate cancer is denied.  




		
	M.E. LARKIN 
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

